DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 09/20/2022. Claims 2 and 12 have been cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Claims 1, 3-11 and 13-20 are presented for examination.

In response to the nonstatutory double patenting rejection, Applicant states in the Remarks that “Applicant requested that the double patenting rejection be held in abeyance until the end of prosecution.” Therefore, the double patenting rejection is maintained until filing of a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,931,508. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘508 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, claims 1, 3, 4, 8 and 10 of the ‘508 patent
comprise the same elements as recited in claim 1 of instant application: A method comprising: (1) providing a federation of peer-to-peer network servers based on the MBeans; (2) providing a hierarchical structured tree; (3) replicating the tree on each of the peer-to-peer network servers; (4) enabling each of the peer-to-peer networks servers to selectively monitor data associated with at least a subset of the peer-to-peer network servers using at least one of the MBeans; (5) registering a new network server with a first copy of the tree; (6) providing an updated first copy of the tree based on the registering; and (7) replicating the updated first copy of the tree on each of the peer-to-peer network servers of the federation.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 17/153,801
1. A non-transitory processor-readable storage device including logic for execution by one or more processors and when executed are operable for providing selective peer-to-peer monitoring using MBeans, by performing the following acts: 


















   






 (1) providing a federation of peer-to-peer network servers based on the MBeans; 
  (2) providing a hierarchical structured tree that includes information identifying each of the peer-to-peer network servers in the federation
 (3) replicating the tree on each of the peer-to-peer network servers
 (4)  enabling each of the peer-to-peer networks servers to selectively monitor data associated with at least a subset of the peer-to-peer network servers using at least one of the MBeans.
(5) registering a new network server with a first copy of the tree, wherein the first copy of the tree is on a first peer-to-peer network server of the federation;
(6) providing an updated first copy of the tree based on the registering; and 
(7) replicating the updated first copy of the tree on each of the peer-to-peer network servers of the federation.


U.S. Patent No. 10,931,508
1.  A non-transitory processor-readable storage device including logic for execution by one or more processors and when executed operable for facilitating sharing of software management functionality among components of a computing environment, by performing the following acts: 
   (5 receiving a query from a client module in communication with a first server, the query requesting access to information about software management functionality available on a second server; 
   using the query to retrieve information pertaining to the software management functionality from a shared distributed record, wherein (5) the information has been registered in the shared distributed record, resulting in retrieved information in response thereto; 
   employing the retrieved information to create a local logical proxy for the software management functionality running on the second server, the local logical proxy maintained on the first server; 
  (4) selectively using the local logical proxy and the retrieved information to provide the software management functionality to the client module in response to one or more requests therefrom; 
(1)  providing a federation of peer-to-peer network servers that include the first server and the second server;
(3) replicating a tree on each of the peer-to-peer networked servers, 
(5) wherein each of the peer-to-peer networked servers has a copy of the tree; 
(6) propagating changes from one copy of the tree to other copies of the tree;
and (4) enabling each of the peer-to-peer networked servers to retrieve metrics from any of the peer-to-peer networked servers.
3. The non-transitory processor-readable storage device of claim 2, 
(4) wherein the software management functionality is implemented via one or more computing resources that are exposed as one or more second Managed Beans (MBeans) hosted by an MBean server on the second server, wherein the one or more second MBeans are local to the second server.
4. The non-transitory processor-readable storage device of claim 3, wherein employing the retrieved information further includes: (4) using the retrieved information to generate one or more proxy MBeans on the first server for the one or more second MBeans; and using one or more connectors specified via the retrieved information to facilitate using the one or more proxy MBeans to access data and/or functionality of the one or more second MBeans.
8. The non-transitory processor-readable storage device of claim 7, wherein the one or more replicated global namespaces include a name (2) hierarchy on each of the plural servers, wherein content of the name hierarchy is (7) replicated, synchronized, and shared among the plural servers.
10. The non-transitory processor-readable storage device of claim 6, 
(4) wherein the software management functionality includes one or more computing objects, wherein the one or more computing objects includes an MBean, and wherein each of the plural servers include a federated MBean server.


Claims 1-5, 11-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of U.S. Patent No. 10,931,508.
Claims 6-7 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 13 of U.S. Patent No. 10,931,508.
Claims 8-10 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 12 and 14 of U.S. Patent No. 10,931,508.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 2005/0273668), in view of Kacarov et al. (US 7,823,190), Simpson (US 2004/0255264).

	As to  claims 1, 11 and 20, Manning discloses the invention as claimed, including a non-transitory processor-readable storage device including logic for execution by one or more processors and when executed are operable for providing selective peer-to-peer monitoring using MBeans (Figs. 1-6; ¶0002, “dynamically managing and monitoring peer devices distributed in an edge computing environment”; ¶0005, “Each network node typically has limited computing power, e.g., limited processors, processor speed, memory, storage”; ¶0030), by performing the following acts: 
providing a federation of peer-to-peer network servers based on the MBeans (Fig. 4; ¶0008, “integrates an open network computing platform and protocols designed for P2P computing (such as JXTA technology) with remote management tools and mechanisms (such as Java Management Extensions (JMX))”; ¶0031, “Peer groups 120 provide association of network resources. When a network resource's advertisement is published, it is published in the context of a peer group 120”; ¶0032, “A service 140 has a hierarchical set of advertisements that describe the details of the service 140 to the JXTA network. These are known as module advertisements and provide JXTA peers 110 with the ability to dynamically discover, download, install, and execute services 140 on the peers 110 themselves or interact with services 140 provided by other peers (not shown) in the peer group 12”); 
providing a hierarchical structured tree that includes information (Figs. 3-6; ¶0032, “A service 140 has a hierarchical set of advertisements that describe the details of the service 140 to the JXTA network”; ¶0043, “The MEC component or MEC framework 300 is built from a JXTA level 320, an MEC abstraction level 340, and an MEC runtime level 350 with managed peer 310 managed and/or run by a policy manager 312 based on a policy 314; ¶0052, “the JXTA level or portion 320 of the MEC component 300 includes the peer group 324 and the module 328”; ¶0053, “the monitoring and management tools are provided through use of JMX components and capabilities in a JMX level or portion 410, in utility service 450, and helper services 460 including instrumentation, an MBean server, dynamic loading, monitoring services, timer service, and relation service”);
replicating an information on each of the peer-to-peer network servers (¶0028, “Direct connection of peers is provided for a more cooperative, social computing style. P2P systems are resilient due to replication of resources and interchangeability of peers. The relationships among peers can be dynamic, ad hoc, and transient”; ¶0040, “each of the active EC nodes in the EC system 200 typically will be configured similarly to the EC node (detail) 250 with computing resources 252 that are being shared in P2P fashion”; ¶0074, “Places 542 are able to share information and notify each other of significant changes”; ¶0079, “If this agent 560 replicates, the new replicant agent instance will have an agent ID of "2" and so on…”; ¶0081, “a synchronization mechanism”); and 
enabling each of the peer-to-peer networks servers to selectively monitor data associated with at least a subset of the peer-to-peer network servers using at least one of the MBeans (•=MBEANS, Figs. 4-6; ¶0002, “dynamically managing and monitoring peer devices”; ¶0007, “monitoring of the elements of the P2P systems to create a simple and extensible service-oriented environment..”; ¶0008, “provide dynamic distributed mobile services on peer nodes in a network with each node being instrumented with components that facilitate remote management of the network resources through dynamic monitoring, metering, and configuring of the services”; ¶0009; ¶0034; ¶0036, “the Java Management Extensions (JMX) are adapted to provide instrumentation, management, and monitoring capabilities to software systems. JMX instrumentation is the task of exposing an interface that allows a management system to identify, interrogate, monitor, and affect a component”; ¶0053, “the monitoring and management tools are provided through use of JMX components and capabilities in a JMX level…”; ¶0054, “Every core element within the MEC component 400 is hence, instrumented and registered as an MBean 440 allowing each to be monitored and managed”; 0058, “As an MBean 440 is registered, various monitors specific to the component are instantiated by the monitoring mechanism 444 or other devices”).

Although Manning discloses providing selective peer-to-peer monitoring using MBeans (Figs. 1-6; ¶0002, “dynamically managing and monitoring peer devices distributed in computing environment”); providing a hierarchical structured tree that includes information; replicating an information on each of the peer-to-peer network servers, Manning does not specifically disclose providing a hierarchical structured tree that includes information identifying each of the peer-to-peer network servers in the federation; registering a new network server with a first copy of the tree, wherein the first copy of the tree is on a first peer-to-peer network server of the federation; replicating the updated first copy of the tree on each of the peer-to-peer network servers of the federation. 
However, Kacarov discloses providing a hierarchical structured tree that includes information identifying each of the peer-to-peer network servers in the federation (Figs. 10a-10b; Fig. 11a; 1156-1157, Fig. 11b; Figs. 13-16; col. 9, lines 27-45, “the monitor integration logic 901 includes monitor MBeans arranged in a logical monitor tree hierarchy”; col. 10, lines 4-30, “FIG. 10b illustrates another view of the monitor viewer 1000 in which a global configuration tab 1005 is selected in the first window. As a result, a hierarchical monitor tree 1006 containing monitor data related to the entire cluster (i.e., "global" information) is displayed in the second window”); registering a network server with a first copy of the tree, wherein the first copy of the tree is on a first peer-to-peer network server of the federation (Fig. 16; col. 9, lines 13-26, “register with each of the MBean servers to monitor different types of system/node resources”; col. 14, lines 19-35, “Customizing of the monitor tree 1100 may include establishing values (e.g., thresholds, descriptions,…etc) that may be registered along with each monitor MBean 1101”; col. 15, lines 36-56, “Recall that monitor Mbeans 1101 registered with the MBean server 1110 represent individual tree nodes (nodes) of the monitor tree 1100. Each of the monitor MBeans 1101 may be used, for example, for reboot and shutdown, as well as for defining the type of nodes (e.g., dispatcher or server type nodes) and the resources associated with each of the nodes, for which monitoring information may be retrieved from runtime MBeans 1102”; col. 16, lines 28-57); providing an updated first copy of the tree based on the registering (Fig. 15; col. 3, lines 49-51, “provide active cluster-wide notification updates”; col. 11, lines 11-22, “at 1158, monitor updates are provided from the resource MBeans to their associated monitor MBeans. The monitor updates may then be displayed as a monitor tree within the visual administrator 930”); replicating the updated first copy of the tree on each of the peer-to-peer network servers of the federation (1158, Fig. 11b; col. 4, line 61 – col. 5, line 5, “communication and synchronization between each of the instances 310, 320 is enabled via the central services instance 300”; col. 6, lines 7-26, “the cluster manager 352 notifies the cluster manager 342 on server node 318 and the cluster managers of other server nodes of the central database update”; col. 11, lines 11-22, “at 1158, monitor updates are provided from the resource MBeans to their associated monitor MBeans. The monitor updates may then be displayed as a monitor tree within the visual administrator 930”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Manning to include providing a hierarchical structured tree that includes information identifying each of the peer-to-peer network servers in the federation; registering a network server with a first copy of the tree, wherein the first copy of the tree is on a first peer-to-peer network server of the federation; replicating the updated first copy of the tree on each of the peer-to-peer network servers of the federation, as taught by Kacarov because it would provide a central monitoring service for clusterization of the various MBean servers and a unified view of managed resources at the manager level, thereby allowing the administrator for navigating through resource information collected and compiled by the central monitoring service (Kacarov; col. 10, lines 4-30).

Simpson discloses registering a new network server (¶0022, “a managed server establishes a connection with the administration server and synchronizes it's local MBean cache with the values in the administration server. As changes occur during the session, the changes are propagated from the administration server to all scoped servers”; ¶0052, “instantiate the MBean type and register the new MBean instance. The methods take the object name of the new instance and then create and register the MBean under the provided name and return a JMX defined object that contains the object name and class name for the model MBean. When a new instance of an existing type is created, a notification is issued”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Manning to include registering a new network server, as taught by Simpson because it would increase the flexibility of operation by providing an efficient way to add new server to an existing network (Simpson; ¶0022; ¶0052).

As to  claim 3, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: providing a copy of the tree to each of the peer-to-peer network servers (¶0028, “Direct connection of peers is provided for a more cooperative, social computing style. P2P systems are resilient due to replication of resources and interchangeability of peers. The relationships among peers can be dynamic, ad hoc, and transient. The characteristics of P2P networks can be supported by, and map directly to, edge computing architectures”). 

As to  claim 4, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: propagating changes from one copy of the tree to other copies of the tree (¶0046, “the basic communication is provided by the JXTA Peer Information Protocol (PIP) which allows peers to share and query basic status information. In addition, each managed peer 310 participates in a context-specific propagate pipe communication. Using propagate pipe communication, the managed peer 310 is able to send and receive directive messages 380, allowing the managed peers 310 to cooperate, collaborate, and coordinate their actions”). 

As to  claim 5, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: enabling each of the peer-to-peer network servers to retrieve metrics from any of the peer-to-peer network servers (¶0046, “the basic communication is provided by the JXTA Peer Information Protocol (PIP) which allows peers to share and query basic status information. In addition, each managed peer 310 participates in a context-specific propagate pipe communication. Using propagate pipe communication, the managed peer 310 is able to send and receive directive messages 380, allowing the managed peers 310 to cooperate, collaborate, and coordinate their actions”). 

As to  claim 6, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: providing federated MBean servers for the peer-to-peer network servers, wherein there is a one-to-one correlation between federated MBean servers; and exposing resources represented by the MBeans to federated MBean servers that are local to the peer-to-peer network servers (¶0004, “P2P computing involves an application or network solution that supports the direct exchange of resources between computers”; ¶0008, “adapted for dynamic discovery of network resources”; ¶0028, “P2P systems are adaptable with dynamic discovery of network resources”; ¶0031, “Peers operate independently and can dynamically discover available JXTA network resources such as other peers, content, peer groups”; ¶0032, “provide JXTA peers 110 with the ability to dynamically discover, download, install, and execute services 140 on the peers 110 themselves or interact with services 140 provided by other peers”). 

As to  claim 7, it is rejected for the same reasons set forth in claim 6 above. In addition, Manning discloses wherein the acts further include: exposing the resources by automatically discovering the resources with the federated MBean servers (¶0008, “adapted for dynamic discovery of network resources”; ¶0028, “P2P systems are adaptable with dynamic discovery of network resources”; ¶0031, “Peers operate independently and can dynamically discover available JXTA network resources such as other peers, content, peer groups”; ¶0032, “provide JXTA peers 110 with the ability to dynamically discover, download, install, and execute services 140 on the peers 110 themselves or interact with services 140 provided by other peers”). 

As to  claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: using proxied MBeans of first federated MBean server to represent a mechanism for accessing software functionality associated with corresponding remote MBeans of a second federated MBean server (Fig. 4; ¶0008, “integrates an open network computing platform and protocols designed for P2P computing (such as JXTA technology) with remote management tools and mechanisms (such as Java Management Extensions (JMX))”; ¶0031, “Peer groups 120 provide association of network resources. When a network resource's advertisement is published, it is published in the context of a peer group 120”; ¶0032, “A service 140 has a hierarchical set of advertisements that describe the details of the service 140 to the JXTA network. These are known as module advertisements and provide JXTA peers 110 with the ability to dynamically discover, download, install, and execute services 140 on the peers 110 themselves or interact with services 140 provided by other peers (not shown) in the peer group 12”; ¶0044, “become a "super peer" to offer infrastructure services, e.g., RendezVous, Relay, and Proxy JXTA services”). 

As to  claim 9, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: Retrieving connectors; using the retrieved connectors for the proxied MBeans to access the remote MBeans (Fig. 1; ¶0028, “Direct connection of peers is provided for a more cooperative, social computing style. P2P systems are resilient due to replication of resources and interchangeability of peers”; ¶0033, “Peers 110 can have one or more pipes 130, and pipes 130 can be advertised by more than one peer 110”). 

As to  claim 10, it is rejected for the same reasons set forth in claim 1 above. In addition, Manning discloses wherein the acts further include: delegating a query with no server location information to all remote MBean servers and connectors for the remote MBean servers to all of the MBean servers; and delegating a query targeting a particular MBean server and connector for the particular MBean server to the particular MBean server (¶0046, “allows peers to share and query basic status information..”; ¶0071, “local agents 560 or agents running in the same managed peer instance's place manager 552 are able to query the local agent registry directly”; ¶0082). 

As to  claim 13, it is rejected for the same reasons set forth in claim 3 above.

As to  claim 14, it is rejected for the same reasons set forth in claim 4 above.

As to  claim 15, it is rejected for the same reasons set forth in claim 5 above.

As to  claim 16, it is rejected for the same reasons set forth in claim 6 above.

As to  claim 17, it is rejected for the same reasons set forth in claim 7 above.  

As to  claim 18, it is rejected for the same reasons set forth in claim 8 above.

As to  claim 19, it is rejected for the same reasons set forth in claim 9 above.

Conclusion
Applicant’s arguments with respect to claims 1, 3-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kautzleben et al. (US 2005/0216510) discloses system and method for providing a visual administrator in network monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        November 5, 2022